                                                                                                  Case 1:18-cv-03931-SDA Document 43 Filed 06/02/20 Page 1 of 1




                                                                                                                                                                  6/2/2020




Application GRANTED. The remaining deadlines regarding dispositive motions and pretrial submissions (see ECF Nos. 28 &
41) are adjourned sine die. The Court expects the parties to diligently pursue discovery. It is hereby Ordered that, pursuant
to Rules 30(b)(3) and 30(b)(4) of the Federal Rules of Civil Procedure, all depositions in this action may be taken via
telephone, videoconference, or other remote means. It is further Ordered, pursuant to Rule 30(b)(5), that a deposition will
be deemed to have taken place “before an officer appointed or designated under Rule 28” if such officer attends the
deposition using the same remote means used to connect all other participants, so long as all participants (including the
officer) can clearly hear and be heard by all other participants. The parties are strongly encouraged to engage in discovery
through remote means at every available opportunity. The parties shall file a Joint Letter regarding the status of discovery
on August 14, 2020. SO ORDERED.
Dated: June 2, 2020
